DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 2-4, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 8/23/2021, is hereby withdrawn and claims 2-4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 as amended resolves the issues at cause for the prior made 35 USC 112(b) rejections and objections.
:  The prior art as a whole does not teach or suggest: 
“superimposing the third 3D scan and the first 3D, and superimposing the third 3D scan and the first 3D scan, wherein said rubbing areas are areas in the first 3D scan and the second 3D scan that protrude from a volume of the third 3D scan;
obtaining a final out-of-phase 3D image of the non-weight bearing foot, wherein the rubbing areas in the second 3D scan of the non-weight bearing foot are moved out of phase until they reach an intermediate position selected between a minimum limit set by the first 3D scan of the weight bearing foot and a maximum limit set by a final out-of-phase 3D image of the footwear;”.
The closest prior art is Schouwenburg (US 20170228859 A1), which discusses capturing scans of a foot (¶41 a user may orient a client device 204 (which may correspond to any of client devices 110A-110Z) to capture images and/or video of a foot 202), including for weight-bearing and non-weight bearing feet (¶42 The indicators, such as reticles 214, may serve as indicators for guiding the user to capture relevant regions of the foot in weight-bearing and non-weight-bearing positions.).  It does not address the above highlighted limitations.  Also pertinent is the Zaiss (US 20190139252 A1) reference, which compares a shoe with a foot (¶72 Clearances provide comfort space between the foot and footwear whereas interference provides an overlapping fit between the foot and footwear, at the respective coordinate points within a zone), but it does not provide the final out-of-phase imagery or analysis as claimed.  Tran (US 9460557 B1) discusses customizing footwear based on 3D models, but again does not address the above highlighted limitations.  These references being the most pertinent prior art, the claim distinguishes over the art as a whole.
Claims 2-4 require all the limitations of claim 1, and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147